Citation Nr: 1820431	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-47 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for prostate cancer.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Alexander Panio, Counsel

INTRODUCTION

The Veteran served on active duty from February 1955 to April 1978.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2015 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

In February 2016 and again in June 2017 the Board remanded the case for additional development.  In March 2018 the Veteran testified at a Board hearing before the undersigned Veterans Law Judge.  A transcript is of record.  

The RO previously denied the Veteran's claims for service connection for diabetes mellitus and prostate cancer in an August 2013 rating decision because the evidence did not show that the Veteran had either condition during service and had not set foot in Vietnam or been otherwise exposed to herbicide agents.  The August 2013 rating decision became final because the Veteran did not submit a Notice of Disagreement or new evidence in connection with the claims within the appeal period.  See 38 C.F.R. § 3.156(b).

The Veteran has since proffered testimony that he went ashore in Da Nang, Vietnam in February 1970 while stationed aboard the USS Ashtabula.  The Veteran's testimony is presumed credible for the purposes of reopening the claims and relates to an element which was at issue in the previous decision.  Thus, the Board finds that new and material evidence has been received sufficient to reopen his previously denied claims.  38 C.F.R. § 3.156(a); Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010); Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

REMAND

The Veteran has testified under oath that he went ashore from the USS Ashtabula at Da Nang in the Republic of Vietnam in 1970.  He has submitted photographs that he has indicated are of the Ashtabula docked at Da Nang, taking on Vietnamese soldiers.  At the hearing these pictures were noted to have been taken in February 1970.  

Responses to requests for verification from the Defense Personnel Records Information Retrieval System (DPRIS) and through Personnel Information Exchange System (PIES) have been unable to verify that the Veteran ever set foot in Vietnam or that the Ashtabula ever docked in Da Nang.  Indeed it appears that the ship was not operating in Vietnamese waters in February 1970.  See June 2013 PIES response to request for information.  However, as the matter is not clear, the location of the Ashtabula for the period from January 1970 to March 1970 should be verified and if the ship was operating in Vietnamese waters during that time, the deck logs should be obtained. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his onshore presence in Vietnam in February 1970.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Contact the appropriate repositories to verify the location of the USS Ashtabula from January 1, 1970 to March 31, 1970.  For any periods which the ship was found to be in Vietnamese waters, obtain the relevant deck logs and associate them with the file.

3.  Then readjudicate the claim. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.





_________________________________________________
Steven D. Reiss
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).

